Citation Nr: 1039795	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of exposure to 
toxins, to include Wegener's granulomatosis, sensitivity to cold, 
and the loss of two fingertips.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The appellant had active military service from February 19, 1976 
to July 14, 1976.  He also served with the Kentucky National 
Guard for more than 14 years.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for residuals of 
exposure to toxins, to include Wegener's granulomatosis, 
sensitivity to cold, and the loss of two fingertips.  

The appellant submitted additional evidence directly to the Board 
with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2009).  Nevertheless, for the reasons explained below, a remand 
is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

Service connection may be established for a disability resulting 
from (1) a disease or injury incurred in or aggravated by active 
duty or active duty for training (ACDUTRA), or (2) an injury 
incurred in inactive duty training (INACDUTRA).  See 38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

For certain chronic disorders, including organic disease of the 
nervous system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
The presumption provision applies only to periods of active duty, 
not ACDUTRA or INACDUTRA.  See Biggins, supra; see also Paulson 
v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to 
period of ACDUTRA, a disease or injury resulting in disability 
must have manifested itself during that period).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(a)(2010).  

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The appellant has confirmed military service for a period of 
approximately six months in 1976.  He has also reported that he 
completed more than 14 years of additional service duty in the 
Kentucky National Guard, and his service treatment records denote 
treatment as late as October 1995.  The record contains a list of 
his service periods through May 1, 1996, with denotation of 
ACDUTRA and INACDUTRA career points.  However, it is not clear 
from the record currently before the Board when the appellant's 
service with the National Guard ended, and there is no 
comprehensive list included with the file identifying his exact 
periods of ACDUTRA and inactive duty training.  Hence, the Board 
finds that additional development is warranted.  

Moreover, the appellant has asserted that he was exposed to 
various toxins during his periods of duty with the National 
Guard, particularly while he was working in the motor pool.  He 
submitted a lay statement from a fellow serviceman dated in 
July 2010 affirming the appellant's allegations regarding toxin 
exposure during his Reserve service.  He also submitted medical 
statements from private physicians, including a letter from G.V., 
M.D., dated in October 2009.  Dr. V. stated that the appellant 
had been diagnosed with Wegener's granulomatosis, and that silica 
dust, mercury and lead have been proposed as potential 
etiological agents in the development of Wegener's 
granulomatosis.  

Consequently, the Board also finds that this case presents 
certain medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  These questions concern whether 
there is objective medical evidence of any chronic residual 
disability of the claimed in-service toxin exposure as well as 
the relationship, if any, between the appellant's Wegener's 
granulomatosis and his military service.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for an examination scheduled in 
conjunction with an original claim, the claim will be rated based 
on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to 
identify the types of work he performed prior 
to and after service to ascertain his toxin 
exposure history.  The appellant must also be 
requested to provide the names and addresses 
of all medical care providers who have 
treated the appellant for Wegener's 
granulomatosis since his discharge from 
service.  After securing any necessary 
release, the RO should obtain the outstanding 
records and associate them with the claim 
file.

2.  Contact the Kentucky National Guard to 
obtain the appellant's service personnel 
records which specify the exact dates of each 
and all of the appellant's periods of ACDUTRA 
and inactive duty training as well as his 
final discharge date.  

3.  Schedule the appellant for a VA 
examination.  The examiner should conduct any 
diagnostic studies necessary.  The examiner 
should review the appellant's VA claims 
folder, obtain a complete medical history 
related to his averred toxin exposure, and 
provide an opinion, with supporting 
rationale, as to (1) whether there is any 
objective medical evidence of residuals of 
toxin exposure, including Wegener's 
granulomatosis during a confirmed period of 
ACDUTRA or inactive duty training; and (2) 
whether it is at least as likely as not (50 
percent or greater) that the appellant's 
Wegener's granulomatosis is related to any 
incident of the appellant's military service, 
to include toxin exposure during his duties 
with the Kentucky National Guard.  If there 
are other, more likely causes of the claimed 
disabilities, those should be noted for the 
record.  A report should be prepared and 
associated with the appellant's VA claims 
folder.  

4.  After the development requested above has 
been completed to the extent possible, and 
any other indicated action accomplished, the 
issues of entitlement to service connection 
for residuals of exposure to toxins, to 
include Wegener's granulomatosis, sensitivity 
to cold, and the loss of two fingertips, 
should be readjudicated in light of all of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

